Citation Nr: 1116674	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-26 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder (nervous condition), including an anxiety neurosis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, claimed as due to exposure to herbicide agents used in Vietnam.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to July 1969, including a tour in Vietnam from June 1968 to July 1969.

In December 1973, the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, initially considered and denied the Veteran's claim for service connection for a psychiatric disorder ("nervous condition"), including an anxiety neurosis.  That RO sent him a letter in January 1974 notifying him of that decision and apprising him of his procedural and appellate rights, but he did not appeal, so that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2010).  Consequently, there has to be new and material evidence since that decision to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran more recently filed a claim in July 2006 specifically for PTSD.  See his statement in support of claim (VA Form 21-4138).  And this appeal to the Board of Veterans' Appeals (Board) is in response to a January 2007 rating decision of the RO in St. Petersburg, Florida, denying this more recent claim.  There is no preliminary need to submit new and material evidence regarding this additional claim for PTSD, specifically, because there is no prior final and binding denial of this claim - only instead concerning the nervous condition (anxiety neurosis).  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  In Velez v. Shinseki, 23 Vet. App. 199, 204 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) clarified that the focus of the analysis must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until several years after the Veteran's military service had ended (keeping in mind that he served from November 1967 to July 1969) and not until several years after he had filed that claim initially decided in December 1973.  So that initial decision did not consider his possible entitlement to service connection for PTSD because, for all intents and purposes, VA did not even recognize or consider PTSD as a ratable disability when the RO issued that initial decision.  The Board, therefore, must consider whether there is new and material evidence since that initial decision to reopen the claim as it concerns a nervous condition (anxiety neurosis, etc.) and whether he is entitled to service connection for PTSD, specifically, in light of the Court's additional holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

In his July 2007 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  But in a statement since received in September 2007, he withdrew this hearing request.  38 C.F.R. § 20.704(e) (2010).

Because all of the claims at issue require further development before being decided, the Board is remanding the claims the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims he developed PTSD as a result of traumatic events ("stressors") that occurred in Vietnam, and presumably in combat since he made reference to his receipt of the Combat Infantryman Badge (CIB) when filing this claim in July 2006.  See his statement in support of claim (VA Form 21-4138).

He also made reference to evidence at the VA Medical Center (VAMC) in Miami, Florida, which he said would further support his claim.  Recent VA treatment records in the file list diagnoses of history of PTSD and rule out PTSD.  In a stressor statement, received in November 2006, he reported that while serving with the 101st Airborne in July 1968 he witnessed the shooting and death of many soldiers.

Due to the vagueness of his statements describing his stressors, the RO was unable to continue assisting him with his claim.  In a December 2006 memorandum, the RO made a formal finding that the record (in essence, his statement and description) lacked the necessary information required to verify stressors in connection with his PTSD claim.

If, however, as he alleges, the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

And even if it is determined instead that he did not engage in combat against enemy forces as he is alleging, or that the claimed stressor is unrelated to that combat, there still would need to be consideration of the most recent revision to 38 C.F.R. § 3.304(f)(3).  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD in this subpart (f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Again considering his VA treatment records, the Veteran has reported symptoms that include being in fear of imminent attacks by the Vietnamese.  So this implies that he had the type of fear contemplated by this most recent change to subpart (f)(3), even if, per chance, it is determined he is not a combat Veteran as he is alleging so would not additionally warrant consideration under subpart (f)(2).  Thus, a VA compensation examination and medical nexus opinion are needed to assist in determining whether he has PTSD as a consequence of the events he says occurred during his tour in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Independent verification of these alleged stressors by the U.S. Armed Services Center for Unit Records Research (CURR) or U.S. Army and Joint Services Records Research Center (JSRRC) would only be required if it is determined he is not a combat Veteran under subpart (f)(2) or did not have the type of experience alternatively contemplated by subpart (f)(3) regarding the events he says occurred in July 1968 or thereabouts while in Vietnam.

The Veteran also claims that he has a skin disorder that is related to his military service, including especially to his exposure to Agent Orange in Vietnam.  The RO's January 2007 decision alludes to VA medical records that refer to removal of basal cell carcinoma in 2002 and 2006.  The Board does not see these records in the file, however, so they must be obtained for consideration.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the file, even if not physically, and therefore must be obtained and considered if potentially relevant).  See also 38 C.F.R. § 3.159(c)(2).

A VA examination and medical nexus opinion also would be helpful in deciding this other claim to assist in determining the etiology of any current skin disorder.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional treatment for his skin and psychiatric disorders, the records of which have not yet been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.

These records should include, but are not limited to, the 2002 and 2006 records of his treatment from VA for basal cell carcinoma that were referenced in the January 2007 rating decision.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Make an express determination of whether this Veteran engaged in combat against enemy forces while stationed in Vietnam.  If he did, and the stressors claimed are consistent with the circumstances, conditions and hardships of that service, then he is entitled to consideration of his claim for PTSD under 38 C.F.R. § 3.304(f)(2).

And even if it is determined he is not a combat Veteran, so does not warrant consideration under subpart (f)(2), also consider whether the type of events claimed to have occurred in Vietnam qualify him for alternative consideration under the revised subpart (f)(3).

In either case, there would not need to be any further corroboration of his alleged stressors.

If, on the other hand, it is determined he does not qualify for consideration under subparts (f)(2) and (f)(3), then have him submit an additional statement containing more detail and information regarding his alleged stressors.  And for all that he provides the required level of information, attempt to verify them through all appropriate means, including by contacting the CURR/JSSRC.

3.  If it is determined the Veteran is a combat Veteran to warrant consideration under subpart (f)(2), or had the type of experience in Vietnam warranting consideration under the revised subpart (f)(3), or additional information is otherwise obtained from the CURR/JSRRC verifying his alleged stressors, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) he has consequent PTSD.

The examiner must discuss the medical rationale of the opinion, if necessary, citing to specific evidence in the record to support conclusions.

It is imperative the examining physician review the claims file, including a complete copy of this remand, for the pertinent medical and other history.


4.  Also schedule an appropriate VA examination for a medical opinion identifying all current skin disorders, including the basal cell carcinoma mentioned, and their etiology - including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any is the result of exposure to Agent Orange in Vietnam.

All diagnostic testing and evaluation needed to assist in making this important determination should be performed.

The examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that his failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  He has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


